Brown, D. J.
I cannot entertain any doubt that it was negligence in those having charge of the Helios to leave the chain-locker hatch open and unprotected, as the evidence shows in this case. It was not a hatch for the usual stowage of cargo, such as stevedores must at their peril look out for and are presumed to know about. It had no reference to the cargo, and the stevedores had no business with it, as the evidence shows. When the first mate told the stevedore the vessel was ready for him to proceed to stow the cargo, that was a virtual warranty against all such traps in the darker parts of the vessel, which could not be or would not be perceived in the ordinary course of stowage. The evidence doubtless shows some exaggerations, but nothing which tends to create any doubt as to the evident fact that this hole was left open and unguarded, in a dark place, *734after the first- officer bad said the vessel was ready for stowing the cargo.
Decree for libellant, with costs, and reference to compute the dam ages.
See 2 Fed. Rep. 240.